Citation Nr: 1760180	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO. 14-19 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether the reduction in the rating for the Veteran's service-connected residuals of a right knee injury with traumatic osteoarthritis from 20 percent to 10 percent, based on clear and unmistakable error (CUE), was proper.

2. Whether the reduction in the rating for the Veteran's service-connected mild osteoarthritis of the right hip from 20 percent to 10 percent, based on CUE, was proper.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to December 1963. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a April 2010 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing is associated with the claims file. 

The issues of entitlement to a rating in excess of 10 percent for mild osteoarthritis of the right hip and entitlement to a rating in excess of 10 percent for residuals of right knee injury with traumatic osteoarthritis have been raised by the record in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The statutory or regulatory provisions extant at the time of the September 2009 rating decision were incorrectly applied by the RO in the award of increased 20 percent disability ratings for both his service-connected residuals of a right knee injury with traumatic osteoarthritis and mild osteoarthritis of the right hip.

2. Correctly applying the laws and regulations in effect at the time of the RO's September 2009 rating decision to the medical evidence, including an August 2009 VA examination, shows that the Veteran's service-connected residuals of a right knee injury with traumatic osteoarthritis warranted a 10 percent disability rating and his service-connected mild osteoarthritis of the right hip warranted a 10 percent disability rating. 


CONCLUSIONS OF LAW

1. The RO properly reduced the rating for the Veteran's service-connected residuals of a right knee injury with traumatic osteoarthritis from 20 percent to 10 percent, based on clear and unmistakable error. 38 U.S.C. §§ 1131, 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.105(a), 3.344, 4.71a, Diagnostic Codes (DCs) 5010-5260 (2017).

2. The RO properly reduced the rating for the Veteran's service-connected mild osteoarthritis of the right hip from 20 percent to 10 percent, based on clear and unmistakable error. 38 U.S.C. §§ 1131, 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.105(a), 3.344, 4.71a, DCs 5003-5252 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

As set out below, the reduction of the evaluations for the Veteran's residuals of a right knee injury with traumatic osteoarthritis from 20 percent to 10 percent and for mild osteoarthritis of the right hip from 20 percent to 10 percent is based on a finding of CUE in a September 2009 rating decision. 

Although the VCAA is generally applicable to all claims filed on or after the date of its enactment, it is not applicable to claims based on clear and unmistakable error (CUE). In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that CUE claims are not conventional appeals but rather requests for revision of previous decisions. As a consequence, the VCAA (and, it follows, its implementing regulations) is not for application in these matters. However, the Board observes that general due process considerations have been complied with in this case. See 38 C.F.R. §§ 3.103, 3.105(a). 

A December 2009 letter informed the Veteran of the proposal to reduce the disability evaluations for his service-connected right knee and right hip disabilities from 20 percent to 10 percent based on CUE. Significantly, the Veteran was provided with the reason for the proposed reductions and the type of information or evidence he could submit in response. He was informed of his right to a personal hearing and his right to representation. The letter also informed the Veteran that, unless additional evidence is received within 60 days, his right hip and right knee evaluations would be reduced. 

Next, VA has a duty to assist a veteran in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). First, the RO has obtained VA treatment records and VA examinations. Moreover, the Veteran presented testimony at an August 2017 BVA hearing. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Reduction

A review of the procedural history of this case reveals that in September 2009, the RO issued a rating decision in which it granted a 20 percent rating for the Veteran's service-connected residuals of a right knee injury with traumatic osteoarthritis and a 20 percent disability rating for his mild osteoarthritis of the right hip. The RO based these grants on information found in an August 2009 VA examination and some VA treatment records. 

In December 2009, the RO issued a rating decision indicating that a review of its prior rating decision revealed that a clear and unmistakable error had been made in assigning a 20 percent disability rating for his residuals of a right knee injury with traumatic osteoarthritis and assigning a 20 percent disability rating for his mild osteoarthritis of the right hip. The RO stated that the rating schedule had been applied incorrectly in granting these evaluations and based on his VA examination findings only a 10 percent evaluation for painful motion was warranted for his right knee. With respect to his right hip, the RO indicated that based on the VA examination only a 10 percent evaluation was warranted for painful motion. 

As a result, in the December 2009 rating decision the Veteran was formally notified that the RO proposed to reduce the evaluations for said disorders. The Board finds that this rating decision, the December 2009 cover letter of the rating decision, and a supplementary May 2010 letter complied with the provisions of 38 C.F.R. § 3.105(e), which requires, inter alia, notification of the proposed reduction in evaluation, a statement of the facts and reasons for such reduction, and an opportunity to submit evidence indicating that the reduction should not be made. 

In April 2010, the RO issued a rating decision effectuating the proposed reductions in the ratings for the Veteran's service-connected residuals of a right knee injury with traumatic osteoarthritis and mild osteoarthritis of the right hip from 20 percent to 10 percent, essentially based on clear and unmistakable error. The Veteran then appealed this decision.

Pursuant to 38 C.F.R. § 3.105(a) (2017), "Previous determinations which are final and binding, including decisions of . . . degree of disability . . . will be accepted as correct in the absence of clear and unmistakable error. Where evidence establishes such error, the prior decision will be reversed or amended."

In order to establish clear and unmistakable error, it must be established that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

Thus, in order to determine whether the September 2009 rating decision contained clear and unmistakable error, the Board must review the evidence which was of record at the time of the September 2009 rating decision.

At an August 2009 VA examination, the Veteran reported constant pain in his right knee. He stated that his right knee pops occasionally, swells frequently, does not lock up on him anymore, but does feel unstable. He denied any falls from the giving way. He reported using a knee brace. With respect to his right hip, he reported constant pain and the use of a cane. An examination at that time revealed no palpable deformity of the right hip. There was mild tenderness at the groin and the trochanteric area. Range of motion of the right hip was slightly limited due to pain with forward flexion limited to 120 degrees with pain at that end point. Abduction was full at 45 degrees without pain, adduction was full a 25 degrees without pain, and extension was limited to 20 degrees with pain at that end point. The VA examiner noted that internal rotation was full to 40 degrees and external rotation was limited to 40 degrees with pain at that end point. The VA examiner noted no evidence of further limitation of the right hip joint due to pain, weakness, stiffness or fatigability on repetitive testing. Atrophy of the right thigh and calf was noted. 

With respect to his right knee, the VA examiner noted some bony enlargement consistent with osteoarthritic changes. There was no tenderness to palpation. The VA examiner noted moderate crepitation of the patella with normal tracking. Range of motion testing was noted to be slightly limited at 0 to 130 degrees with pain at that end point. There was no evidence of further limitation due to pain, weakness, stiffness or fatigability on repetitive testing of the right knee. Drawer sign was negative, there was no varus or valgus instability, and Lachman's and McMurray's testing was negative. The Veteran was diagnosed with moderate to severe traumatic osteoarthritis of the right knee and mild osteoarthritis of the right hip. 

VA treatment records considered in the September 2009 rating decision have also been reviewed. A January 2009 VA treatment record noted that the Veteran ambulated with a cane. It was noted that his right knee did not have effusion and was nontender to palpation. His range of motion was noted to be 0 to 130 degrees, with negative Lachman and McMurray testing. His right hip was noted to be without edema and was non-tender to palpation. It was noted that he did have pain with internal rotation. 

The relevant laws and regulations extant at the time of the September 2009 rating decision were the same as they are at present. Under Diagnostic Code (DC) 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003 (2017). 

When limitation of motion is noncompensable, under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint group or group of joints affected by limitation of motion to be combined, not added. Id. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id. In absence of limitation of motion, a 20 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. A 10 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. Id. Note (1) explains that the above 10 and 20 percent ratings will not be combined with ratings based on limitation of motion. Id.

DC 5256 covers ankylosis of the knee. 38 C.F.R. § 4.71a. DC 5257 relates to other impairment of the knee such as recurrent subluxation or lateral instability. DC 5258 provides for a 20 percent rating when there is dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. DC 5259 provides for a 10 percent rating when there is removal of symptomatic semilunar cartilage. Id.

DC 5260 provides the criteria for limitation of flexion of the knee. Limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation. Limitation of flexion to 45 degrees will result in the assignment of a 10 percent rating. Limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a maximum schedular evaluation of 30 percent. Id.

Under DC 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation. Limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation; to 15 degrees warrants a 20 percent evaluation; and to 20 degrees warrants a schedular evaluation of 30 percent. A limitation of extension to 30 degrees warrants a 40 percent evaluation. A limitation of extension to 45 degrees warrants a 50 percent rating. Id.

Separate ratings under DC 5260 (limitation of flexion) and DC 5261 (limitation of extension) may be assigned for disability of the same joint. See VAOPGCPREC 9-04. According to VA standards, normal range of motion of the knee is from zero degrees extension to 140 degrees flexion. See 38 C.F.R. § 4.71, Plate II (2017).
VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of a functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability. The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). However, any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant." See 38 C.F.R. § 4.40 (2017).

With respect to rating hips, normal flexion of the hips is from 0 to 125 degrees and normal abduction is from 0 to 45 degrees. 38 C.F.R. § 4.71a, Plate II.

The Rating Schedule provides a maximum rating of 10 percent for extension of the thigh limited to 5 degrees. 38 C.F.R. § 4.71a, DC 5251. The Rating Schedule provides ratings of 10, 20, 30, and 40 percent for flexion of the thigh limited to 45, 30, 20, and 10 degrees, respectively. 38 C.F.R. § 4.71a, DC 5252. Impairment of the thigh may also be evaluated pursuant to DC 5253, which provides a 10 percent rating is for limitation of rotation, with an inability to toe out the affected leg more than 15 degrees, and for limitation of adduction, with an inability to cross legs. A 20 percent rating is warranted for limitation of abduction, with motion lost beyond 10 degrees. 38 C.F.R. § 4.71a, DC 5253. Pursuant to 38 C.F.R. § 4.71a, DC 5254, an 80 percent disability rating applies where the Veteran has a flail joint of the hip.

Moreover, DC 5255 provides ratings in excess of 10 percent for malunion of the femur with moderate knee or hip disability (20 percent); malunion of the femur with marked knee or hip disability (30 percent); fracture of surgical neck of femur with false joint; or fracture of shaft or anatomical neck of femur with nonunion, without loose motion, weight bearing preserved with aid of brace (60 percent); and fracture of shaft or anatomical neck of femur, with nonunion, with loose motion (spiral or oblique fracture) (80 percent).

DC 5250 requires ankylosis of the hip. Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees with slight adduction and abduction warrants a 60 percent evaluation. A 70 percent evaluation is assigned for intermediate ankylosis and extremely unfavorable ankylosis, with the foot not reaching the ground, and the necessity of crutches warrants a 90 percent evaluation. 38 C.F.R. § 4.71a, DC 5250.

The Board finds that there was CUE in the September 2009 decision which increased the Veteran's ratings both for residuals of a right knee injury with traumatic osteoarthritis and mild osteoarthritis of the right hip to 20 percent. The degenerative arthritis code under 38 C.F.R. § 4.71a, DC 5003 states that arthritis established by X-ray is to be rated under the limitation of motion codes. When there is limitation of motion (noncompensable), a 10 percent rating is applicable, to be combined and not added under DC 5003. In absence of limitation of motion, a 20 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. 
Id.

The evidence at the time of the September 2009 rating clearly reflected flexion and extension of the right hip (DCs 5251 and 5252) and right knee (DCs 5260 and 5261) that did not meet the criteria for a compensable rating, even when considering pain. As noted above, the August 2009 VA examination findings reflected forward flexion of the right hip limited to 120 degrees and extension limited to 20 degrees, and range of motion of the right knee limited to flexion of 130 degrees with full extension. The degenerative arthritis code under 38 C.F.R. § 4.71a, DC 5003 clearly states that arthritis established by X-ray is to be rated under the limitation of motion codes. When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes (right knee or right hip), a 10 percent rating was applicable. It is unclear why the rating decision granted a 20 percent rating for his right knee and a 20 percent rating for his right hip based on the available evidence. The Board recognizes that the degenerative arthritis code under 38 C.F.R. § 4.71a, DC 5003, states that in absence of limitation of motion, a 20 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. Id. Significantly, this provision is not applicable in this case, as the lay and medical evidence of record clearly demonstrates that the Veteran had and continues to have some limitation of motion of the right knee and right hip. However, because that limitation of motion is noncompensable, for both his right knee and right hip, only a 10 percent rating may be assigned for each. 

The evidence reflects that there was no other way for the Veteran's right knee injury with traumatic osteoarthritis and mild osteoarthritis of the right hip to have received the 20 percent ratings assigned. 

With respect to his knee, ratings were available for other types of impairment as a result of a knee disability under 38 C.F.R. § 4.71a, namely, DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum). There was no evidence of ankylosis or genu recurvatum at the time of the September 2009 rating decision. See DCs 5256, 5263. The exhibited motion loss did not warrant a compensable evaluation under DC 5260 or 5261 (limitation of flexion and extension). Further, while the Veteran intermittently wore a brace, there was no evidence that this was due to nonunion or malunion of the tibia or fibula. See DC 5262. With respect to subluxation or lateral instability under DC 5257, the Veteran complained of instability; however, neither instability nor subluxation was exhibited on objective testing.

With respect to his hip, at the time of the September 2009 rating decision there was no evidence of ankylosis (DC 5250), flexion of the thigh limited to 30 degrees (DC 5252), impairment of the thigh with limitation of abduction, with motion lost beyond 10 degrees (DC 5253), a flail joint of the hip (DC 5254), or impairment of the femur (DC 5255).

As such, even considering all potentially applicable diagnostic codes, the evidence of record at the time of the September 2009 rating decision only supported a rating of 10 percent for the Veteran's right knee and 10 percent for his right hip. See 38 C.F.R. § 4.3; see also Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Further, all symptomatology of the Veteran's right knee and right hip was contemplated by the applicable rating criteria, and there was no indication that either disability presented an exceptional or unusual disability picture. There is no indication that extraschedular consideration or an extraschedular rating under 38 C.F.R. § 3.321(b)(1) was appropriate at that time. No staged ratings were necessary.

In sum, the RO properly concluded that the assignment of a 20 percent rating for residuals of a right knee injury with traumatic osteoarthritis and a 20 percent disability rating for his mild osteoarthritis of the right hip in the September 2009 rating decision constituted CUE, as these ratings were the result of incorrect application of statutory and regulatory provisions to the evidence of record at that time. See 38 C.F.R. § 3.105(a); Russell, 3 Vet. App. 310. Further, all applicable procedural safeguards to implement a rating reduction due to CUE were followed. See 38 C.F.R. § 3.105(a) & (e). Additionally, because this case is based on CUE and not on a finding of a stabilization of a disability evaluation, 38 C.F.R. § 3.344 is not applicable.

In other words, the Board finds that the rating reductions for residuals of the right knee injury with traumatic osteoarthritis from 20 percent to 10 percent, and for mild osteoarthritis of the right hip from 20 percent to 10 percent, both effective July 1, 2010, were proper, and the appeal must be denied.


ORDER

The reduction from a 20 percent to a 10 percent rating for the Veteran's service-connected residuals of a right knee injury with traumatic osteoarthritis, based on CUE, was proper, and thus the Veteran's appeal is denied.

The reduction from a 20 percent to a 10 percent rating for the Veteran's service-connected mild osteoarthritis of the right hip, based on CUE, was proper, and thus the Veteran's appeal is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


